IN THE SUPREME COURT OF PENNSYLVANIA
                                WESTERN DISTRICT


JOBE DANGANAN, ON BEHALF OF                 : No. 44 WM 2017
HIMSELF AND ALL OTHERS SIMILARLY            :
SITUATED                                    :
                                            :
                                            :
             v.                             :
                                            :
                                            :
GUARDIAN PROTECTION SERVICES                :
                                            :
                                            :
PETITION OF: UNITED STATES COURT            :
OF APPEALS FOR THE THIRD CIRCUIT            :


                                       ORDER



PER CURIAM

      AND NOW, this 8th day of August, 2017, the Petition for Certification of Question

of State Law is GRANTED. This Court shall consider the following issues:


             1. Whether a non-Pennsylvania resident may bring suit under the
             Pennsylvania Unfair Trade Practices and Consumer Protection Law
             (UTPCPL), [73 P.S. §§201-1 to 201-9.3], against a business
             headquartered in and operating from Pennsylvania, based on
             transactions which occurred outside of Pennsylvania?

             2. If the UTPCPL does not allow a non-Pennsylvania resident to
             invoke its protections, whether the parties can, through a choice-of-
             law provision, expand its protections to parties to the contract who
             are non-Pennsylvania resident consumers?


      The Prothonotary is DIRECTED to establish a briefing schedule and list this case

for oral argument.